[Cite as State v. Loparo, 2021-Ohio-2179.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

 STATE OF OHIO,                                       CASE NO. 2020-L-120

                  Plaintiff-Appellee,
                                                      Criminal Appeal from the
         -v-                                          Court of Common Pleas

 VINCENT S. LOPARO,
                                                      Trial Court No. 2020 CR 000037
                  Defendant-Appellant.


                                             OPINION

                                        Decided: June 28, 2021
                                         Judgment: Affirmed


 Charles E. Coulson, Lake County Prosecutor, and Kristi L. Winner, Assistant
 Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
 Painesville, OH 44077 (For Plaintiff-Appellee).

 Vanessa R. Clapp, Lake County Public Defender and Jamie R. Eck, Assistant Public
 Defender, 125 East Erie Street, Painesville, OH 44077 (For Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Vincent S. Loparo, appeals from his sentence for

Vehicular Assault in the Lake County Court of Common Pleas. For the following reasons,

we affirm the judgment of the lower court.

        {¶2}     On May 22, 2020, Loparo was indicted by the Lake County Grand Jury for

Vehicular Assault, a felony of the fourth degree, in violation of R.C. 2903.08(A)(2)(b), and

Failure to Stop After an Accident, a felony of the fourth degree, in violation of R.C.

4549.02(A).
       {¶3}   On September 16, 2020, Loparo entered a plea of guilty to Vehicular

Assault, as charged in the Indictment. At the plea hearing, the State explained that the

evidence would have shown that Loparo was driving home from a restaurant/bar at a high

rate of speed, lost control of his vehicle, and struck the victim causing her serious physical

harm. The trial court accepted the plea and found Loparo guilty of the offense, which was

memorialized in a September 21, 2020 Judgment Entry.

       {¶4}   A sentencing hearing was held on October 30, 2020. Loparo apologized for

his actions and stated that he had demonstrated “very poor judgment on that evening,”

and “had no idea there was anybody involved.” The victim stated that Loparo hit her while

she was walking her dog and left her alone and unconscious, which resulted in her being

life-flighted to the hospital. She suffered a broken neck, back, ribs, pelvis, and teeth. She

stated that she is “not the person [she] used to be at all” and cannot walk very far or bend

without “excruciating, debilitating pain.”

       {¶5}   The judge found that “clearly there was serious physical harm caused in this

case,” the injuries and impact on the victim would continue “for an undetermined point in

time,” and Loparo was lucky he was not facing an aggravated homicide charge. The

judge noted Loparo’s lack of a criminal record but emphasized that, on the date of the

offense, Loparo had been driving all over both sides of the road, and the judge believed

he was under the influence “to some degree” when he hit the victim. The judge expressed

disbelief that Loparo did not know he hit the victim, opining that he was “bound and

determined to get the hell out of there before anybody knew anything” and emphasizing

that Loparo initially lied to police. Loparo was ordered to serve a term of 18 months in

prison, advised him of post-release control, suspended his driver’s license for five years,


                                              2

Case No. 2020-L-120
and ordered him to pay restitution in the amount of $45,020.55. A nolle prosecqui was

entered on the remaining count of the Indictment.

       {¶6}   Loparo timely appeals and raises the following assignment of error:

       {¶7}   “The trial court erred by sentencing the defendant-appellant to the maximum

prison term of eighteen months, as the trial court’s findings with respect to R.C. 2929.11

and 2929.12 were unsupported by the record and thus, contrary to law.”

       {¶8}   In his sole assignment of error, Loparo raises several arguments in relation

to the court’s sentence, including the alleged failure of the court to consider the principles

of sentencing and improper weighing of the sentencing factors.

       {¶9}   “The court hearing an appeal [of a felony sentence] shall review the record,

including the findings underlying the sentence or modification given by the sentencing

court.” R.C. 2953.08(G)(2). “The appellate court may increase, reduce, or otherwise

modify a sentence that is appealed under this section or may vacate the sentence and

remand the matter to the sentencing court for resentencing * * * if it clearly and

convincingly finds * * * [t]hat the sentence is * * * contrary to law.” R.C. 2953.08(G)(2)(b).

       {¶10} “A court that sentences an offender for a felony shall be guided by the

overriding purposes of felony sentencing.” R.C. 2929.11(A). “The overriding purposes

of felony sentencing are to protect the public from future crime by the offender and others,

to punish the offender, and to promote the effective rehabilitation of the offender using

the minimum sanctions that the court determines accomplish those purposes without

imposing an unnecessary burden on state or local government resources.” Id. When

imposing a sentence for a felony, the trial court “has discretion to determine the most

effective way to comply with the purposes and principles of [felony] sentencing” and “shall


                                              3

Case No. 2020-L-120
consider the factors * * * relating to the seriousness of the conduct” and “the factors * * *

relating to the likelihood of the offender’s recidivism.” R.C. 2929.12(A).

        {¶11} Loparo contends that “the sentencing factors under 2929.12 should have

been weighed differently” as more consideration was given to the victim’s injuries than to

mitigating factors such as Loparo’s remorse and the fact that he has lived a law-abiding

life.

        {¶12} The Ohio Supreme Court has held that “[n]othing in R.C. 2953.08(G)(2)

permits an appellate court to independently weigh the evidence in the record and

substitute its judgment for that of the trial court concerning the sentence that best reflects

compliance with R.C. 2929.11 and 2929.12.” State v. Jones, ___ Ohio St.3d ___, 2020-

Ohio-6729, ___ N.E.3d ___, ¶ 42. “R.C. 2953.08(G)(2)(b) therefore does not provide a

basis for an appellate court to modify or vacate a sentence based on its view that the

sentence is not supported by the record under R.C. 2929.11 and 2929.12.” Id. at ¶ 39.

        {¶13} This court is not permitted to conduct a weighing exercise of the aggravating

and mitigating factors or substitute its judgment for the trial court in its application of these

factors. Thus, we cannot consider Loparo’s argument that the factors should have been

“weighed differently.” Such a determination is reserved to the lower court. State v.

Stanley, 11th Dist. Trumbull No. 2020-T-0039, 2021-Ohio-549, ¶ 12 (“while [appellant] is

obviously unhappy with her sentence and wishes the court would have weighed the

factors differently, the competing factors in R.C. 2929.11 and 2929.12 are for the

sentencing court to weigh, not the court of appeals”).

        {¶14} Loparo also argues that the lower court failed to consider each of the

required R.C. 2929.12 factors.        While we “no longer evaluate” whether sentences


                                               4

Case No. 2020-L-120
imposed after consideration of the R.C. 2929.11 and .12 factors are unsupported by the

record, we still analyze whether such sentences are contrary to law, which includes those

where the trial court “‘fails to consider the purposes and principles of felony sentencing

set forth in R.C. 2929.11 and the sentencing factors set forth in R.C. 2929.12.’” (Citation

omitted.) State v. Shannon, 11th Dist. Trumbull No. 2020-T-0020, 2021-Ohio-789, ¶ 11.

A sentencing judge is required only to “consider” the statutory factors and the Revised

Code “does not specify that the sentencing judge must use specific language or make

specific findings on the record in order to evince the requisite consideration of the

applicable seriousness and recidivism factors.” State v. Stanley, 11th Dist. Lake No.

2020-L-065, 2021-Ohio-108, ¶ 34, citing State v. Arnett, 88 Ohio St.3d 208, 215, 724

N.E.2d 793 (2000).

       {¶15} Here, there is nothing in the record evincing the trial court’s failure to

consider the seriousness and recidivism factors under R.C. 2929.12.            Although not

required to do so, the court discussed the rationale behind its sentence, which included

the serious harm done to the victim, the behavior of Loparo in committing the crime, and

the recognition that Loparo did not have a criminal record. The court further stated both

at the sentencing hearing and in its judgment entry that it had considered the R.C.

2929.12 factors in determining its sentence.

       {¶16} Loparo also argues that the court did not consider each of the purposes and

principles of sentencing pursuant to R.C. 2929.11, as it focused on punishment alone

rather than rehabilitation, noting that the court referenced “a whole list of other things” to

consider but emphasized only that “there has to be severe punishment.” For the reasons

outlined above, we are not permitted to weigh these factors in the place of the trial court


                                              5

Case No. 2020-L-120
and a decision to place more weight on one factor over another is not error. Further, just

as it did with the seriousness and recidivism factors, the trial court specifically expressed

its consideration of the purposes and principles of sentencing under R.C. 2929.11.

       {¶17} The sole assignment of error is without merit.

       {¶18} For the foregoing reasons, Loparo’s sentence for Vehicular Assault in the

Lake County Court of Common Pleas is affirmed. Costs to be taxed against appellant.



MARY JANE TRAPP, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                             6

Case No. 2020-L-120